Case:17-03283-LTS Doc#:5252 Filed:02/26/19 Entered:02/26/19 21:47:32                                    Desc: Main
                           Document Page 1 of 6


                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF PUERTO RICO


  In re:

  The Financial Oversight and Management Board                        PROMESA
  for Puerto Rico,                                                    Title III
            as representative of                                      No. 17 BK 3283-LTS
                                                                      (Jointly Administered)
  The Commonwealth of Puerto Rico, et al.

                             Debtors.1


               VERIFIED STATEMENT OF THE LAWFUL CONSTITUTIONAL
                   DEBT COALITION PURSUANT TO FEDERAL RULE
                         OF BANKRUPTCY PROCEDURE 2019

           The Lawful Constitutional Debt Coalition (the “LCDC”), consisting of certain institutions

 that hold and/or manage funds, entities, and/or accounts holding (i) bonds issued by the Puerto

 Rico Public Building Authority (the “PBA”) and guaranteed by the Commonwealth of Puerto Rico

 (the “Commonwealth”) (the “PBA Bonds”), (ii) certain general obligation bonds issued by the

 Commonwealth (the “GO Bonds”), and (iii) bonds issued by other Commonwealth

 instrumentalities and guaranteed by the Commonwealth (collectively with the PBA Bonds and the

 GO Bonds, the “Constitutional Debt”), hereby submits this verified statement (the “Verified

 Statement”) pursuant to Rule 2019 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

 Rules”), made applicable to the Commonwealth’s Title III Case (the “Case”) by Section 310 of


           1
             The Debtors in these Title III cases, along with each Debtor’s respective bankruptcy case number and the
 last four (4) digits of each Debtor’s federal tax identification number, as applicable, are the (i) Commonwealth of
 Puerto Rico (Bankruptcy Case No. 17-BK-3283-LTS) (Last Four Digits of Federal Tax ID: 3481); (ii) Puerto Rico
 Sales Tax Financing Corporation (“COFINA”) (Bankruptcy Case No. 17-BK-3284-LTS) (Last Four Digits of Federal
 Tax ID: 8474); (iii) Employees Retirement System of the Government of the Commonwealth of Puerto Rico (“ERS”)
 (Bankruptcy Case No. 17-BK-3566-LTS) (Last Four Digits of Federal Tax ID: 9686); (iv) Puerto Rico Highways and
 Transportation Authority (“HTA”) (Bankruptcy Case No. 17-BK-3567-LTS) (Last Four Digits of Federal Tax ID:
 3808); and (v) Puerto Rico Electric Power Authority (“PREPA”) (Bankruptcy Case No. 17-BK-4780-LTS) (Last Four
 Digits of Federal Tax ID: 3747) (Title III case numbers are listed as Bankruptcy Case numbers due to software
 limitations).
Case:17-03283-LTS Doc#:5252 Filed:02/26/19 Entered:02/26/19 21:47:32                       Desc: Main
                           Document Page 2 of 6


 the Puerto Rico Oversight, Management, and Economic Stability Act (“PROMESA”), 48 U.S.C.

 § 2170 et seq., and respectfully states as follows:

        1.      The members of the LCDC retained Quinn Emanuel Urquhart & Sullivan, LLP

 (“Quinn Emanuel”) and Reichard & Escalera, LLC (together with Quinn Emanuel, “Counsel”) as

 counsel in February 2019.

        2.      Counsel submits this Verified Statement in the Commonwealth Case to disclose

 economic interests currently held by the LCDC in accordance with the Order Further Amending

 Case Management Procedures [Case No. 17 BK 3283-LTS; Docket No. 4866-1] (the “Eighth

 Amended Case Management Order”).

        3.      The members of the LCDC hold disclosable economic interests, or act as

 investment advisors or managers to funds, entities, and/or accounts of their respective affiliates

 that hold disclosable economic interests in relation to the Commonwealth. The members of the

 LCDC hold, or are the investment advisors or managers to funds, entities, and/or accounts that

 hold, approximately $777,011,650 in aggregate amount of Constitutional Debt (i.e., bonds issued

 or guaranteed by the Commonwealth and supported by the Commonwealth’s full faith, credit and

 taxing power) (based on their accreted value as of February 22, 2019). In accordance with the

 requirements of Bankruptcy Rule 2019, and based upon information provided to Counsel by each

 member of the LCDC, attached hereto as Exhibit A is a list of the names, addresses, and “the

 nature and amount of all disclosable economic interests” held in relation to the Commonwealth by

 each present member of the LCDC as of February 22, 2019.

        4.      As of the date of this Verified Statement, Counsel represents the LCDC only with

 respect to their Constitutional Debt and does not represent or purport to represent any entities other




                                                   2
Case:17-03283-LTS Doc#:5252 Filed:02/26/19 Entered:02/26/19 21:47:32                                   Desc: Main
                           Document Page 3 of 6


 than the LCDC with respect to the Case.2 The LCDC does not (a) assume any fiduciary or other

 duties to any other entities in connection with the Case or (b) represent or purport to represent any

 other entities in connection with the Case. To the extent any member of the LCDC holds interests

 in title III Debtors other than Constitutional Debt, the LCDC does not represent such other interest,

 nor does Counsel represent group members with respect to such other interests.

         5.       Nothing contained in this Verified Statement (or Exhibit A hereto) is intended to or

 should be construed to constitute (a) a waiver or release of any claims filed or to be filed against

 or interests in the Commonwealth, PBA, or any of the other title III Debtors held by any member

 of the LCDC, its affiliates, or any other entity or (b) an admission with respect to any fact or legal

 theory. Nothing in this Verified Statement (or Exhibit A hereto) should be construed as a limitation

 upon, or waiver of, the LCDC’s rights to assert, file, and/or amend their claims in accordance with

 the applicable law and any Orders entered in this Case.

         6.       Additional holders of Constitutional Debt may become members of the LCDC, and

 certain members of the LCDC may cease to be members in the future. Counsel reserves the right

 to amend and/or supplement this Verified Statement as necessary for that or any other reason in

 accordance with Bankruptcy Rule 2019 and any Order entered in this Case.




         2
             Counsel previously represented an ad hoc coalition of holders of senior bonds issued by the Puerto Rico
 Sales Tax Financing Corporation (“COFINA”) and members of the LCDC previously held bonds issued by COFINA.
 Pursuant to paragraph 12 of the Amended Order and Judgment Confirming the Third Amended Title III Plan of
 Adjustment of COFINA (the “Plan”), Case. No. 17-3284 (Dkt. 561), all COFINA bonds were canceled on February
 12, 2019 (the Effective Date). Members of the LCDC may hold new COFINA securities issued under the Plan.



                                                         3
Case:17-03283-LTS Doc#:5252 Filed:02/26/19 Entered:02/26/19 21:47:32                      Desc: Main
                           Document Page 4 of 6


          7.     The undersigned hereby verifies that the foregoing is true and accurate, to the best

 of the undersigned’s knowledge and belief.

 DATED: February 26, 2019

 REICHARD & ESCALERA                                  QUINN   EMANUEL             URQUHART          &
                                                      SULLIVAN, LLP

 By :
        /s/ Rafael Escalera                           Susheel Kirpalani (pro hac vice)
        Rafael Escalera                                    susheelkirpalani@quinnemanuel.com
             USDC No. 122609
             escalera@reichardescalera.com            K. John Shaffer (pro hac vice forthcoming)
                                                            johnshaffer@quinnemanuel.com
        /s/ Sylvia M. Arizmendi
        Sylvia M. Arizmendi                           Daniel Salinas
             USDC-PR 210714                                USDC-PR 224006
             arizmendis@reichardescalera.com               danielsalinas@quinnemanuel.com

        /s/ Carlos R. Rivera-Ortiz                    Matthew Scheck (pro hac vice forthcoming)
        Carlos R. Rivera-Ortiz                             matthewscheck@quinnemanuel.com
             USDC-PR 303409
             riverac@reichardescalera.com             Eric Kay (pro hac vice)
                                                            erickay@quinnemanuel.com
        /s/ Gustavo A. Pabón-Rico
        Gustavo A. Pabón Rico                         Darren Goldman (pro hac vice )
             USDC-PR 231207                                darrengoldman@quinnemanuel.com
             pabong@reichardescalera.com
                                                      Zachary Russell (pro hac vice forthcoming)
        255 Ponce de León Avenue                           zacharyrussell@quinnemanuel.com
        MCS Plaza, 10th Floor
        San Juan, Puerto Rico 00917-1913              51 Madison Avenue, 22nd Floor
                                                      New York, New York 10010-1603

                      Co-Counsel for the Lawful Constitutional Debt Coalition




                                                  4
  Case:17-03283-LTS Doc#:5252 Filed:02/26/19 Entered:02/26/19 21:47:32                                          Desc: Main
                             Document Page 5 of 6


                                                          Exhibit A

                       Names, Addresses, and Disclosable Economic Interests Held
                    in Relation to the Commonwealth by Each Present Member of the
                      Lawful Constitutional Debt Coalition as of February 22, 20191

                                                                               Nature and Amount of Disclosable
    Name of Creditor2                             Address                     Economic Interests in Commonwealth
                                                                             and Commonwealth-Guaranteed Bonds
GoldenTree Asset                     300 Park Avenue                         Uninsured Constitutional Debt:
Management LP (on behalf             20th Floor                              $310,890,000
of its participating clients)        New York, NY 10022                      Insured Constitutional Debt:
                                                                             $1,200,000
Whitebox Advisors LLC                3033 Excelsior Boulevard                Uninsured Constitutional Debt:
(on behalf of its                    Suite 300                               $157,145,000
participating clients)               Minneapolis, MN 55416                   Insured Constitutional Debt:
                                                                             $0
Monarch Alternative                  535 Madison Avenue                      Uninsured Constitutional Debt:
Capital LP (on behalf of its         New York, NY 10022                      $273,591,050
participating clients)                                                       Insured Constitutional Debt:
                                                                             $34,185,600




             1
                To the best of Counsel’s knowledge, the information included herein is accurate as of February 22, 2019.
    The amounts set forth herein include only outstanding principal (accreted value for capital appreciation bonds) and do
    not include overdue interest, interest on overdue interest and principal, or other amounts that may be owing under the
    applicable debt documents and laws.
             2
                 Each person or entity in this Exhibit A holds disclosable economic interests, or acts as investment advisor
    or manager to funds, entities, and/or accounts of their respective affiliates that hold disclosable economic interests, in
    relation to PBA and the Commonwealth, if applicable.
Case:17-03283-LTS Doc#:5252 Filed:02/26/19 Entered:02/26/19 21:47:32                        Desc: Main
                           Document Page 6 of 6


                                  CERTIFICATE OF SERVICE

         I hereby certify that on this same date, I electronically filed the foregoing with the Clerk of
 the Court using the CM/ECF system, which will send notification of such filing to counsel for the
 parties of record.

                                       /s/Carlos R. Rivera-Ortiz
                                           USDC-PR 303409
